Citation Nr: 1007866	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bladder cancer 
residuals, including secondary to post-operative residuals of 
a low back disability.

2.  Entitlement to service connection for bilateral upper 
extremity weakness, numbness, and pain, including secondary 
to post-operative residuals of a low back disability.

3.  Entitlement to service connection for right lower 
extremity weakness, numbness, and pain, including secondary 
to post-operative residuals of a low back disability.

4.  Entitlement to an increased rating for post operative 
residuals of a lumbar laminectomy, currently evaluated as 20 
percent disabling.

5.  What initial evaluation is warranted for left lower 
extremity radiculopathy since January 2005?

6.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for bilateral upper and right lower extremity 
weakness, numbness, and pain; and entitlement to service 
connection for residuals of bladder cancer, to include 
secondary to post-operative residuals of a low back 
disability.  The rating decision also denied entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders, and 
continued the existing 20 percent rating for post operative 
residuals of a lumbar laminectomy and discectomy.  The RO in 
Atlanta, Georgia, exercises current jurisdiction of the 
claims file.

The Veteran appeared at a Travel Board hearing in November 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

In an October 2005 letter, the Veteran noted that the only 
parts of the September 2005 rating decision he disagreed with 
were the denials of the service connection claims and the 
TDIU.  Those were the only issues included on the statement 
of the case.  They also were the only issues of the case 
acknowledged at the hearing.  See Board Transcript, p. 1.  In 
a separate statement (VA Form 21-4148) received by the RO 
later in October 2005, however, the Veteran clearly disputes 
the continued 20 percent rating for his low back disorder, as 
well as the initial rating assigned left lower extremity 
radiculopathy.  The contents of the statement clearly satisfy 
the requirements for a Notice of Disagreement.  See 38 C.F.R. 
§ 20.201 (2009).  Thus, the Veteran is entitled to a 
statement of the case on these issues.  See 38 C.F.R. 
§§ 19.26(d), 19.29 (2009).

The issues of what evaluation is warranted for post-operative 
lumbar laminectomy and, what initial evaluation is warranted 
for left lower extremity radiculopathy since January 2005, 
are addressed in the REMAND portion of the document below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that bladder cancer residuals, are not related to an in-
service disease or injury, or to a service-connected 
disability.

2.  The preponderance of the probative evidence indicates 
that bilateral upper extremity weakness, numbness, and pain, 
are not related to an in-service disease or injury, or to a 
service-connected disability.

3.  The preponderance of the probative evidence indicates 
that right lower extremity weakness, numbness, and pain, is 
not related to an in-service disease or injury, or to a 
service-connected disability.

4.  The preponderance of the competent evidence does not 
reflect the Veteran's post operative residuals of a lumbar 
laminectomy alone were so exceptional that he was unable to 
obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service, and bladder cancer was 
not caused or aggravated by a service connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2009).

2.  Bilateral upper extremity weakness, numbness, and pain, 
was not incurred in or aggravated by active service, nor may 
an upper extremity neurological disorder be presumed to have 
been incurred in or aggravated by active service, nor was 
such a disorder caused or aggravated by a service connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a).

3.  Right lower extremity weakness, numbness, and pain, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred in or aggravated by active 
service, and it was not caused or aggravated by a service 
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a).

4.  The requirements for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
February 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned.  

The two letters met all VCAA notice requirements.  Further, 
following issuance of the March 2006 letter, the claims were 
reviewed de novo in the May 2006 statement of the case.  
Thus, any timing-of-notice error was cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case 
is sufficient to cure a timing defect.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
via the presentation of pertinent evidence and testimony.  
Thus, no prejudice inured to him.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Direct and Presumptive Service Connection

Governing Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cancer or certain diseases of 
the central nervous system become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
any genitourinary symptoms or complaints.  The November 1976 
Report of Medical Examination For Separation notes that both 
the genitourinary and endocrine systems were clinically 
normal.  Neither is there any evidence, or assertion, that 
bladder symptoms or cancer manifested to a compensable degree 
within one year of separation from active duty.  The 
Veteran's bladder cancer was diagnosed in March 1996-almost 
20 years after his separation from active service.  Further, 
the medical evidence of record contains no evidence of any 
linkage between the Veteran's bladder cancer and his active 
service.  Indeed-as discussed below in much greater detail, 
the Veteran does not base his claim on a direct or 
presumptive basis, but rather on a secondary basis.

Service treatment records note the Veteran's December 1975 
presentation three weeks after he reportedly fell 
approximately 12 feet from a tower to the ground.  He 
reported falling on a concrete surface in the sitting 
position.  He told the examiner he experienced numbness and 
paresthesia in his left toe, and that his limbs and muscles 
went out all at once.  He denied any head injury, and he 
reported no urinary symptoms.  Physical examination revealed 
normal neurological findings.  In August 1976, the Veteran 
presented with complaints of intermittent low back pain 
without sciatic radiation but with aching in the posterior 
thigh upon prolonged walking and sitting.  He also complained 
of left toe numbness.  Physical examination revealed straight 
leg raising was negative bilaterally, as was Lasegue's.  
Reflexes, sensation, and circulation were intact.  The 
November 1976 Report of Medical Examination For Separation 
notes the Veteran complained of low back pain but no 
neurological symptoms.  The neurologic system was assessed as 
normal.

There is no evidence of any central nervous system disorder 
being manifested to a compensable degree within one year of 
separation from active duty.  The claimed symptoms did not 
manifest to that degree until more than one year after 
separation from active service.

In light of the above, the Board finds the preponderance of 
the evidence is against service connection for bladder cancer 
residuals, bilateral upper and right lower extremity 
weakness, numbness, and pain, on a and presumptive bases.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Secondary Service Connection

Governing Law and Regulations

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is in effect for post-operative residuals 
of laminectomy and discectomy, and the Veteran is diagnosed 
with bladder cancer, currently in remission; so, Wallin 
elements 1 and 2 are satisfied.  The salient issue remaining 
is element 3: whether there is a medical linkage between 
bladder cancer and/or right lower extremity neurological 
symptoms and post-operative residuals of a low back injury.

Background

The Veteran asserts that his postoperative residuals of a 
thoracolumbar disorder caused urine retention and voiding 
dysfunction which in turn caused the development of bladder 
cancer.  He has submitted general medical literature that 
discusses the high incidence of missed spinal injuries during 
treatment of the initial trauma, as well as the increased 
risk of bladder cancer following a spinal injury or surgery.

The discussion of the service treatment records set forth 
above is incorporated by reference.  There are few-if any, 
records extant related to the Veteran's low back disorder for 
the period between his separation from active service in 1976 
and the 1990s, as the providers who treated him have retired 
from the active practice of medicine, and their successors do 
not currently maintain any records related to the Veteran.  
The Veteran reports that he experienced constant pain between 
separation and his low back surgery.  A May 1992 report of 
Dr. Capulis, D.C., notes the Veteran's complaints as a 
continuous dull ache and a sharp pain when standing.  An x-
ray was interpreted as showing subluxation at various points 
between C1 through L5.

A November 1996 lumbar spine MRI report noted degenerative 
changes at T11-12 and L5-S1, an annular bulge at L1-2, and a 
small disc herniation at the L5-S1 level.  A May 1997 report of 
Dr. Acosta, M.D., notes the Veteran underwent a lumbar 
laminectomy and discectomy in March 1997 for a large herniated 
lumbar disc.
        
Relevant medical records reveal the Veteran's urological 
pathology began prior to his 1997 lumbar laminectomy.  Records of 
Robert Bradford, M.D., provide the most extensive history of the 
Veteran's post-cancer diagnosis treatment following his 
relocation to Florida.  Dr. Bradford's August 1997 initial 
consultation notes the Veteran's reported history.  A 1995 
intravenous pyelogram was normal with some microscopic hematuria, 
and the Veteran was treated for prostatitis at the time.  A March 
1996 cystography revealed a stage T-A, Grade II/IV transitional 
cell carcinoma of the bladder in the right hemitrigone.  A CT of 
the abdomen and pelvis was negative.  A June 1996 repeat 
cystography revealed small a recurrent tumor just superior to the 
area of the original lesion, which was noted again to be 
pathologic T-A disease.
        
Following the 1996 cystographies, the Veteran underwent bacille 
Calmette-Guerin (BCG) treatment via six instillations.  An August 
1996 intravenous pyelogram was normal, as were a September 1996 
cystography, random bladder biopsies, and urine cytology studies.  
Random bladder biopsies in December 1996 and March 1997 were 
negative, but a June 1997 cystography and biopsy revealed another 
small recurrent Grade III/IV, T-A, transitional cell carcinoma.  
The veteran underwent a five-week course of BCG with marked 
irritative symptoms.
        
Dr. Bradford's, and Wesley Scoles', M.D., records note that the 
appellant's genitourinary symptomatology through 2005.  This 
symptomatology included urine retention, frequency, voiding 
dysfunction, and prostatitis.  Dr. Bradford's November 2002 entry 
noted the etiology was unclear; it could have been related to 
prostatitis, or possibly even tubucular prostatitis.  He also 
found it interesting that the Veteran had severe urinary 
frequency after the BCG instillation several years earlier.  At 
this juncture, Dr. Bradford noted no linkage between the 
Veteran's low back and his genitourinary symptoms, even though 
his August 1997 initial consult noted the Veteran's laminectomy.
        
The May 2004 VA spine examination report noted the 1996 lumbar 
MRI examination findings.  The examiner noted decreased sensation 
of the left great toe, as well as some impaired sensation around 
the left knee area.  The examiner diagnosed severe degenerative 
disc disease and opined the Veteran's current orthopedic symptoms 
were causally related to his 1975 in-service fall.
        
January 2005 VA lumbar x-rays showed degenerative disc space 
narrowing at L4-5.  Thoracic spine x-rays showed minimal mid-
thoracic scoliosis and lower-thoracic spondylosis.  Healed 
fractures of the left fifth, sixth, and seventh, ribs posterio-
laterally was also noted.  A June 2005 VA lumbar MRI examination 
showed partially imaged spinal canal narrowing at T11-12, a small 
amount of scar tissue surrounding the left descending S1 nerve 
root, and a concentrically bulging disc at L5-S1 that contacted 
the inferior aspects of both exiting nerve roots.  
        
The June 2005 VA neurosurgery examination report notes the 
Veteran's complaints and history.  The only positive finding was 
splotchy areas of numbness not consistent with any particular 
dermatome.  The examiner noted the findings on examination 
revealed no overt spinal cord injury.  The Veteran was not 
hyperreflexic, and he did not have any pathological reflexes.  
The thoracic cord compression at T11-12 shown on the June 2005 
MRI was noted, but the examiner also noted it was incompletely 
imaged.  Nonetheless, in light of his review of the claims file 
and his findings on examination, the examiner opined it was 
unlikely the Veteran's back injury was the etiology for his bowel 
or bladder symptoms-without causing any other pathologic 
reflexes or evidence of decreased lower extremity function.

A VA examiner reviewed the claims file and Computerized Patient 
Record System medical records in August 2005.  The reviewer noted 
the Veteran's complaints of chronic constipation and urinary 
frequency but opined that, in the absence of evidence of spinal 
cord injury, there was no basis on which to opine that those 
symptoms were related to the service-connected lumbar spine 
disorder.

In a July 2005 letter, Dr. Bradford noted the Veteran's history 
of superficial bladder cancer and his treatment of the Veteran 
since 1997, including for voiding dysfunction and some 
obstructive symptoms.  He also noted that the Veteran had a 
history of a back injury involving L5-S1, L1, and L4-5, with 
canal narrowing and some bulging discs that eventually required 
surgery.  Dr. Bradford noted that there was a medical probability 
that some of the Veteran's voiding dysfunction was related to his 
back injury.  Dr. Bradford observed that the Veteran appeared to 
empty his bladder relatively well, some patients with voiding 
dysfunctions-particularly patients with chronically large 
retained residual urines, were at an increased risk for bladder 
malignancy.

The Veteran also submitted private reports from a chiropractor 
and a radiology consultant.  Dr. Foland's, D.C., August 2005 
report noted that examination revealed palpable tenderness at T11 
through L1.  He opined it was extremely rare to have degeneration 
present at T11-12 without significant trauma in the patient's 
history.  He opine further that, due to the extent of the 
Veteran's spinal cord and nerve root irritation/compression, it 
was more likely than not T11-12 trauma was a direct contributor 
to the Veteran's development of chronic urinary retention and 
further development of ongoing bladder and bowel dysfunction.  
Dr. Foland also opined the Veteran's reported symptoms were 
consistent with Cauda Equina Syndrome, which should be ruled out 
and related back to the 1975 injury.

The Veteran retained Craig N. Bash, M.D., a neuro-radiologist, to 
review his case.  In an October 2005 report, which the RO has 
annotated, Dr. Bash reported the Veteran fell "20+ feet" and 
landed on his tailbone.  Dr. Bash opined that this fall created a 
large axial acute load to the Veteran's spine.  This load, per 
Dr. Bash, was the etiology for the Veteran's thoracic spinal 
stenosis and lumbar degenerative disease which led to his 
eventual lumbar surgery.  Dr. Bash opined that the Veteran's 
bladder and bowel symptoms were likely secondary to his spinal 
root disease and/or his thoracic spine injury, as he concluded 
that the record did not show another likely etiology for them, 
other than sequella of the spine injury.

Dr. Bash cited to literature which showed that the incidence 
of bladder cancer following spinal cord injury was 16 to 28 
times higher than the general population.  He specifically 
disagreed with the June 2005 VA examiner's opinion that there 
was no evidence of overt spinal cord injury.  Dr. Bash noted 
the VA examiner did not integrate the imaging studies, which 
reportedly were pivotal to the veteran's case.  Dr. Bash 
placed significant weight on the MRI findings at T11-12.  

The Board notes that the reports and imaging studies Dr. Bash 
notes as being not discussed were conducted only after the 
June 2005 VA examination.   

In light of the state of the record, particularly as 
concerned the medical opinions, the Board referred the claims 
file to the Veterans Health Administration for a specialist 
opinion.  38 C.F.R. § 20.901(a).  The Board requested the 
examiner to render an opinion as to whether there was at 
least a 50-50 probability that the Veteran's 1975 in-service 
fall was the etiology for his bladder and bowel 
symptomatology; and, whether there was at least a 50-50 
probability that the Veteran's bladder cancer is causally 
linked to the 1975 in-service fall and resulting spine 
pathology.

The April 2009 report notes the specialist, a chief of 
urology, opined it was very unlikely the Veteran's 1975 in-
service fall caused his bladder/bowel symptoms.  One of the 
bases for his opinion is that he agreed with the findings of 
the neurological examinations of record.  In light of the 
immediate post-fall normal neurologic examination, the 
specialist opined that it was very unlikely for one to 
experience bladder/bowel dysfunction solely due to the fall.  
He opined that a normal neurologic examination would indicate 
that it was very unlikely that the appellant sustained a 
significant nerve injury that would have affected the 
bladder/bowel function.  The urological specialist noted the 
Veteran had normal neurologic examinations during his active 
service.  Further, the examiner noted the Veteran's 
laminectomy was done not due to bladder/bowel dysfunction but 
to alleviate his back pain, which it did for a time.

The VA urological specialist opined that the more likely 
cause of the Veteran's obstructive voiding and overactive 
bladder was benign prostate hypertrophy, which is documented 
in the Veteran's treatment records.  The specialist noted the 
Veteran obtained relief from obstructive voiding from his use 
of Flomax, and relief from his overactive bladder from 
Ditropan XL.  The specialist observed that prostate 
enlargement can cause a weak urinary stream from closure of 
the urinary passage due to the prostate growing from the 
inside.  That same process can cause the bladder wall to 
function abnormally and cause urinary urgency and frequency.  
Benign prostate hypertrophy, noted the specialist, is caused 
by aging and not nerve injury.  It was opined that the 
Veteran's symptoms of an overactive bladder were likely a 
consequence of benign prostate hypertrophy and not nerve 
injury.  In light of these factors, the specialist disagreed 
with Dr. Bradford's comments in his July 2005 letter that 
there was a medical probability the Veteran's voiding 
dysfunction was related to his back injury.  

As for Dr. Bash's opinion noted in his October 2005 letter 
that the Veteran's bladder/bowel dysfunctions were likely 
caused by "his spine injury," the specialist first observed 
that Dr. Bash is a radiologist, and not a urologist, 
neurologist, or neurosurgeon.  The specialist noted that Dr. 
Bash had no special training in those specialties on which to 
base his opinion.  The VA specialist noted that Dr. Bash's 
comment that Dr. Bradford had documented neurogenic voiding 
by the Veteran was an incorrect correlation.  The Veteran's 
disc disease, noted the specialist, was not associated with a 
nerve injury by a neurosurgical evaluation.  As a result, 
neurogenic voiding did not exist in the Veteran's case.  

The specialist also disagreed with Dr. Bash's opinion that 
the Veteran's kidney stones were secondary to bladder 
dysfunction/spinal axis injury. Instead the urologist found 
that the Veteran's bladder dysfunction was due to benign 
prostate hypertrophy and an overactive bladder.  Those 
disorders, observed the specialist, are not associated with 
an increased risk for kidney stones.  Spinal cord-injured 
patients who are paralyzed and immobile can develop kidney 
stones, as their immobility causes loss of calcium from their 
bones which results in stone formation, which was not the 
case with the Veteran.
Dr. Foland's August 2005 comment that the Veteran's 1975 T11-
12 trauma contributed to the development of chronic urinary 
retention and bladder/bowel dysfunction was also disputed by 
the specialist.  The specialist noted there was no evidence 
of chronic urinary retention.  At one point in 2005, the 
Veteran's post-voiding residual was 3 cc, which showed that 
the Veteran was emptying his bladder well.  Indeed, Dr. 
Bradford noted in July 2005 the Veteran was emptying his 
bladder relatively well.

The VA specialist also opined it was unlikely the Veteran's 
bladder cancer is causally linked to his 1975 in-service fall 
and resulting spine pathology.  In fact, the specialist noted 
it was very unlikely.  The specialist based his opinion on 
the fact that bladder cancer is uncommon in people the 
Veteran's age, though it does occur.  The most common cause 
of bladder cancer, noted the specialist, is tobacco exposure.  
He noted the Veteran smoked one pack of cigarettes per day 
for 15 years, and an August 1997 medical record entry noted 
he started smoking a pipe.  An April 1999 entry notes the 
Veteran smoked four to five bowls of tobacco a day.  In 
November 2003 the appellant was still smoking three bowls a 
day.  The specialist noted smoking is a very likely cause for 
the Veteran having developed bladder cancer.

Dr. Bradford noted in July 2005 that chronically large 
retained urine residuals could increase the risk for bladder 
cancer.  The VA specialist noted there was no documented 
instance of the Veteran having a large residuals urine 
volumes, again noting the 2005 notation of 3 cc.  The 
specialist opined the Veteran's smoking history was a more 
likely cause of his bladder cancer than his retained urine 
residuals.  The specialist also noted Dr. Bash's October 2005 
opinion that the Veteran's bladder cancer was most likely due 
to voiding dysfunction and neurogenic bladder because no 
other more likely etiology was indicated by the record.  The 
specialist, however, again opined that the Veteran's tobacco 
use was a far more likely cause for his bladder cancer, and 
the fact of his smoking is documented in the record.

The specialist noted that spinal cord injury can be connected 
with neurogenic bladder, but there is no documented evidence 
the Veteran sustained a spinal cord injury or that he had 
neurogenic bladder.  He observed that the article on spinal 
cord injury, neurogenic bladder, and bladder cancer, 
referenced by Dr. Bash was taken out of context.  The 
noteworthy patients in the article had a spinal cord injury, 
neurogenic bladder, bladder cancer, and chronic in-dwelling 
bladder catheters.  Such patients have urethral Foley 
catheters or suprapubic catheters.  The chronic presence of a 
catheter (for approximately 20 years) causes chronic bladder 
lining irritation and inflammation.  That type of bladder 
lining injury causes the cells of the bladder lining to 
undergo malignant changes leading to a high risk for bladder 
cancer development.  The Veteran, observed the specialist, 
does not have a spinal cord injury, neurogenic bladder, or a 
chronic in-dwelling catheter; so, the referenced article does 
not apply to him.  Summarizing, the specialist noted the 
development of bladder cancer is more related to the chronic 
inflammation caused by the chronic catheter.  As a result, 
patients with spinal cord injury and neurogenic bladder 
commonly do intermittent catheterization where the catheter 
is used only briefly to drain the bladder and then removed.

Again focusing on Dr. Foland's August 2005 report and 
opinion, the specialist noted that nowhere in urologic 
literature is bladder cancer caused by spinal trauma.  In 
light of the entry that the Veteran was emptying his bladder 
relatively well, the specialist opined urine retention was 
not the likely cause for his bladder cancer, but his smoking 
history.

The Board also requested input from a neurologist.  The staff 
neurologist to whom VHA referred the claims file is a 
physician who holds duel MD/PhD degrees, and who serves as an 
associate professor of neurology at a state university 
medical school.  The Board requested input on whether there 
is medical evidence the Veteran sustained or has a spinal 
cord injury; and, whether a nerve root injury or pathology is 
synonymous with a spinal cord injury.

The neurologist noted that his review of the claims file 
revealed no evidence of a spinal cord injury-either service-
related or otherwise.  The Veteran has had a persistently 
normal neurologic examination without evidence of either 
upper or lower motor neuron dysfunction.  His leg reflexes 
are all present and are neither hyper- nor hypoactive.  His 
plantar responses are flexor, i.e., absent or negative 
Babinski sign, which basically eliminates the possibility 
that he sustained motor spinal cord damage.  The neurologist 
also noted that, by report, there is suggestive, although not 
definitive, radiographic evidence of spinal canal narrowing 
at T11-T12 by osteophytes.  There is no mention, however, of 
myelomalacia, which would be consistent with spinal cord 
damage.  The neurologist noted that MRI scans are useful in 
confirming localization of lesions causing dysfunction.  
Abnormalities on such scans in the absence of clinical data 
suggesting neurologic dysfunction are considered incidental 
findings of little importance.

The neurologist also noted that a nerve root injury is not 
synonymous with spinal cord injury.  He stated that nerve 
roots are projections of fibers either entering or leaving 
the spinal cord.  Some roots bring sensory information to the 
spinal cord, while others carry motor signals to muscles and 
organs.  Roots are frequently injured in areas distant from 
the spinal cord, especially in the lumbar spine.  Further, 
signs and symptoms of nerve root injury are distinct from 
those arising from spinal cord injury.

Following his receipt of a copy of the VHA specialists' 
opinion, the Veteran referred the report to Dr. Bash for a 
response.  His response was received in August 2009.  Dr. 
Bash deemed himself qualified to opine on the Veteran's case, 
as he has special knowledge in the areas of spine and 
bowel/bladder diseases, and that he is one of about 3000 
neuro-radiologists in America at the PGY-7 level.  He also 
noted his experience interpreting plain x-rays, CT scans, 
ultrasounds, and other imaging studies, and he correlated his 
reading of the various imagings with the clinical record or 
physical examination.  Dr. Bash asserts the Veteran's case 
hinges on the imaging studies, does not require a hands-on 
examination, but is ideally suited for a radiologist such as 
himself, and he deems himself an exquisitely well trained 
diagnostician.



Analysis

Initially, the Board notes that, in assessing the opinion of 
Dr. Bash, his extensive comments and assertions as to whether 
the Veteran has a cervical spine disorder will not be 
addressed, as that is an issue over which the Board does not 
have jurisdiction.  As noted in the introduction, it was 
referred to the RO for appropriate action.  The same result 
applies for Dr. Bash's comments and assertions related to the 
evaluation of the Veteran's post operative residuals of a 
lumbar laminectomy and discectomy.

Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another,  Evans v. West, 12 Vet. App. 22, 31 (1998), which it 
may do, provided the reasons therefor are stated.  Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998).  Further, while the 
Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it substantial 
weight-that is, preference over another opinion.  See White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

After reviewing all the evidence of record, the Board finds 
the opinions offered by the VHA specialists' are supported by 
a preponderance of the evidence of record.  Hence, the Board 
accords them far more substantive weight than the opinions of 
the other medical professionals of record, including Dr. 
Bash.



Dr. Foland.

Dr. Foland, as noted earlier, is a chiropractor.  There is no 
evidence that his specialized training extends to urology or 
radiology.  Thus, the Board accords minimal weight to his 
proffered opinion on the etiology of the Veteran's reported 
chronic urine retention.  Further, he based his opinion on 
the history as provided by the Veteran.  That in and of 
itself is not fatal, but the reported history must be 
accurate.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179  
(2005).  The Board discusses this aspect below.


Dr. Bradford.

Dr. Bradford's opinions do not receive preference simply 
because he is the Veteran's treating urologist.  He treated 
the Veteran for a number of years and never documented any 
potential link between the Veteran's back injury and his 
genitourinary disorders.  Further, Dr. Bradford's opinion 
only went as far as stating there was a general medical 
probability of a link between the Veteran's in-service back 
injury and his development of bladder cancer.  The totality 
of his report notes that he does not provide a specific 
definitive personal medical opinion that the Veteran's prior 
back injury is the etiology for his bladder cancer.  After 
noting the general medical probability, he observed, "some 
patients with voiding dysfunctions". . . .  (Emphasis 
added).  Nonetheless, Dr. Bradford's insights are very 
valuable in other aspects the Board addresses later.

Dr. Bash.

The Board notes Dr. Bash's observation that it was only prior 
to his review of the VHA specialist's opinion that he had 
access to the Veteran's copy of the claims file.  His 
eventual access to the entire file notwithstanding, he did 
not note any correction to the Veteran's history as the 
Veteran reported it to him.  In his prior report, part of Dr. 
Bash's opinion was based on his understanding that the 
Veteran's in-service injury entailed a fall of 20 feet.  The 
evidence shows that is not correct, as the 1973 entry in the 
service treatment records clearly notes the Veteran's fall 
was from approximately 12 feet.  While the Board will not set 
forth a discourse on the laws of physics for mass and 
acceleration involved, reasonable minds should agree that the 
additional eight feet would make a significant difference in 
the severity of the impact on landing.  But that is not the 
primary reason why the Board is not persuaded by Dr. Bash's 
opinion.

Dr. Bash asserts that the VHA urologist and neurologist may 
not have had the entire claims file before them.  That 
statement is inaccurate.  As set forth above, and in the 
request for the VHA opinion, both VHA specialists reviewed 
the claims file.  Dr. Bash does not directly dispute the 
basis on which both of the VHA specialists opined there was 
no nexus between the Veteran's back injury and his 
development of bladder cancer.

In addition to the specific genitourinary symptoms noted, one 
of the crucial findings of the VHA specialists is that there 
is no evidence whatsoever the Veteran sustained a spinal cord 
injury in his 1973 fall.  Dr. Bash devotes much time to the 
Veteran's reported symptoms and how he should be rated, but 
he does not directly confront that critical fact.  The VHA 
neurologist noted the Veteran's reflexes were consistently 
present both immediately after his injury and at discharge, 
which were critical indicia of the absence of a spinal cord 
injury.  The medical evidence shows that the Veteran 
consistently presented himself as neurologically normal 
inservice.  His plantor responses were flexor-that is, 
negative Babinski sign, which basically eliminated the 
possibility he sustained motor spinal cord damage.

Dr. Bash heavily emphasizes the Veteran's decreased reflexes, 
but even decreased or diminished reflexes are present 
reflexes.  Thus the VHA neurologist's opinion is not in any 
way contradicted.  Further, the VHA neurologist noted the 
suggestive-although not definitive, MRI examination evidence 
of spinal canal narrowing at T11-T12 by osteophytes.  He 
noted, however, that there was no mention of myelomalacia, 
which would be consistent with spinal cord damage.  In the 
absence of clinical data suggesting neurologic dysfunction, 
such findings are considered incidental findings of little 
importance.  From this point on, the foundation for Dr. 
Bash's opinion erodes.

The VHA urologist noted the literature heavily relied on by 
Dr. Bash not only involved patients with spinal cord injury 
but also those with the chronic presence of a Foley 
catheter-neither of which applies to the Veteran.  Moreover, 
another critical element that minimizes the weight the Board 
accords Dr. Bash's opinion is the time when the Veteran 
manifested bladder symptoms.

In his August 2009 report Dr. Bash notes the Veteran's self 
reported history of pre-cancer bladder symptoms.  Yet, this 
assertion is not supported by Dr. Bradford's records.

Citing the Veteran's self reported history, Dr. Bash notes 
the Veteran had bladder problems for 20 years-1976 to the 
1997 timeframe, and that period significantly increased his 
risk for bladder cancer.  Dr. Bash then chides the VHA 
specialists for not discussing that period alleging that they 
may not have had the claims file.  The Board rejects the 
Veteran's recall on this matter.  The combined records of Dr. 
Bradford and Dr. Scoles do not give any credence to these 
assertions.  In fact, they record no report of any bladder 
symptomatology earlier than the mid-1990s.

Dr. Bradford's note of August 1997 indicates the Veteran 
denied arthritis and constipation.  The Veteran reported 
passage of small blood clots since his BCG treatments.  He 
also reported a then current history of some hesitancy, 
frequency, and burning on urination, which had markedly 
improved after a regimen of Floxin.  Dr. Bradford's 
examination of the Veteran's prostate revealed nodules on the 
right lateral aspect, lesser on the left.  He noted the 
Veteran's prostate examination was normal in June 1996, and 
he noted if the nodule was a BCG nodule.  There is absolutely 
no indication in Dr. Bradford's notes that the Veteran 
reported bladder symptomatology had existed over the prior 20 
years.

As a professionally trained urologist, the Board deems it 
highly doubtful that Dr. Bradford would not have inquired 
into or noted a significant earlier history of bladder 
dysfunction, to include urine retention.  Throughout the 
extensive treatment of the Veteran's genitourinary problems, 
to include complaints of urine urgency and retention, the 
only link Dr. Bradford pondered was with the Veteran's BCG 
treatments for his bladder cancer.  Further, the Veteran's 
benign prostate hypertrophy, chronic prostatitis-including 
the prospect of tubucular prostatitis, and its involvement is 
noted by both Dr. Scoles and Dr. Bradford.  These recorded 
medical entries are consistent a with the VHA urologist's 
opinion that the Veteran's bladder symptoms were secondary to 
his benign prostate hypertrophy.  Further, even if there were 
instances of retained urine residuals larger than 3 cc, the 
fact is the records do not show such symptomatology prior to 
the Veteran's diagnosis of bladder cancer.  Dr. Bash's entire 
premise hinges on the formula of spinal cord injury plus 
urine retention equals bladder cancer.  In light of the 
evidence showing that the Veteran did not present any bladder 
or urinary pathology for years prior to the diagnosis of 
cancer the Board finds Dr. Bash's formula not to apply in 
this case.

As already found, the VHA specialists opined the Veteran did 
not sustain an in-service spinal cord injury.  The Board 
finds their opinions persuasive for the reasons noted.  
Second, the preponderance of the evidence shows that the 
Veteran did not manifest urine urgency and retention until 
after the diagnosis of and treatment for bladder cancer.  Dr. 
Bradford noted a normal prostate in June 1996, though there 
was an instance of prostatitis in 1996.  The Veteran's 
prostate became symptomatic again in 1997 and became chronic 
afterwards.  The Board has already discussed the issue of 
urine retention insofar as it relates to the Veteran's 
symptomatology.

The final basis on which the Board finds Dr. Bash's opinion 
to be far less persuasive than the VHA urologist is that he 
proffered no comment whatsoever on the urologist's opinion 
that the most likely etiology for bladder cancer was the 
Veteran's smoking history-past and present, as set forth 
earlier, and not his 1973 in-service back injury.  Neither 
did Dr. Bash comment on or contest the literature the 
specialist noted.  Further, every VA examiner who examined 
the Veteran opined that, in the absence of evidence of spinal 
cord injury, there is no linkage between his low back injury 
and his development of bladder cancer.  While it is not 
merely a matter of numbers, the VA examiners were 
neurologists.  Dr. Bash has amassed a wealth of knowledge, 
but the underlying evidence of record is simply contrary to 
his opinion in this particular case.  Thus, the Board finds 
that the preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.303, 3.310.  The benefit sought on appeal is 
denied.

Bilateral Upper Extremity Weakness, Etc.

The legal standard for service connection on a secondary 
basis set forth above is incorporated here by reference.

Analysis

The RO referred the claims file for a comprehensive review 
and nexus opinion as to whether the Veteran's claimed upper 
extremity disorders are causally linked to his service-
connected low back disorder.  The August 2005 spine 
examination report notes the examiner's comprehensive review 
of the claims file, including the Veteran's neurological 
examination of May 2004, and a spine examination of June 
2005.  The examiner noted the earlier examiners' opinion that 
the Veteran thoracolumbar degenerative disc disease was 
likely causally related to his 1973 in-service injury.  The 
examiner also noted the Veteran's assertion of bilateral hand 
numbness, pain, and weakness, and that it was secondary to 
his service-connected low back disorder.

The examiner noted that the prior noted examination reports 
noted no evidence of bilateral upper extremity 
dysfunction/abnormality.  Further, the examiner noted, there 
was no anatomical basis that allowed her to draw a connection 
between upper extremity symptoms and a prior history of 
lumbar spine surgery.  The Veteran's claimed upper extremity 
symptoms were found not to be due to his prior history of 
lumbar laminectomy and discectomy.  To report or conclude 
otherwise would be speculative.

The Board finds no evidence in the claims file that 
undermines or contradicts the examiner's opinion.  Even Dr. 
Bash opines the Veteran's claimed symptoms are secondary to a 
cervical, rather than a lumbar, spine disorder.  As noted in 
the Introduction, however, no issue of a cervical spine 
disorder is before the Board.  Thus, the Board is constrained 
to fine the preponderance of the evidence is against the 
claim.  38 C.F.R. § 3.310.  The benefit sought on appeal is 
denied.


Right Lower Extremity Weakness, Numbness, and Pain.

The August 2005 examination report notes the same examiner 
addressed this claim.  She noted the Veteran's assertions of 
bilateral leg numbness, pain, and weakness.  The examiner 
reviewed the earlier VA examination report and noted findings 
of intact deep tendon reflexes, and no objective evidence of 
lower extremity numbness or weakness on examination.

The above opinion to the contrary, the September 2005 rating 
decision allowed service connection for left sided 
radiculopathy based on a January 2005 entry in the outpatient 
record of mild neurological deficits.  The Board also notes 
an outpatient entry of September 2005 where the Veteran 
reported back pain that radiated into the left hip and 
lateral leg, to the heel, and that he had onset of milder 
symptoms on the right side.  Examination, however, revealed 
normal muscle bulk and tone and muscle strength of 5/5 
bilaterally throughout.  Patellar reflexes were 2/4 
bilaterally, and Achilles reflexes were 1/4 bilaterally.  A 
finding of mild patchy hypalgesia was confined to the left.  
The Veteran's VA physician recommended a lumbar CT.  The CT 
examination notes the Veteran's symptomatology was confined 
to the left.

The June 2005 examination report notes that the splotchy 
areas of numbness were not consistent with any particular 
dermatome.  Babinski's was also negative.  The August 2005 
examination report notes the examiner concluded the Veteran's 
subjective complaints of right-sided pain were likely 
secondary to radiating lumbar pain, as opposed to 
radiculopathy.  At this juncture, the examiners' conclusions 
are consistent with the clinical findings-that is, the 
Veteran's associated radiculopathy is confined to his left 
side, which is consistent with the fact his laminectomy was 
on the left side.  Thus, the Board finds at this stage that 
the benefit ought on appeal is denied.  38 C.F.R. §§ 3.303, 
3.310.



TDIU  Claim

Governing Law and Regulation

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16 (2009).

During the period for which the Veteran seeks a TDIU, the 
only disability for which he was service connected were the 
manifestations of his low back disorder.  The ratings 
assigned those manifestations did not meet the minimum 
requirements of 38 C.F.R. § 4.16.  As  a result, it is 
evident he did not meet the minimum total combined disability 
rating requirement for schedular consideration.

It is VA policy that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the Veteran is unemployable due to the 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service connected 
condition and advancing age, which would justify a TDIU 
rating due solely to the service connected disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Extraschedular Criteria

A TDIU is a form of increased rating claim.  See Norris v. 
West, 12 Vet. App. 413, 421 (1999).  In exceptional cases, 
where the rating schedule is deemed inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the applicable criteria, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO 
has considered the issue of an extraschedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating.  Bagwel, 9 Vet. 
App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 
Fed. Reg. 66,749 (1996), para. 7 (when service-connected 
disability affects employment "in ways not contemplated by 
the rating schedule" § 3.321(b)(1) is applicable).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis
 
The Veteran's October 2005 Form 21-4148 noted he had only 
been able to maintain part-time employment since 2001.  He 
referred to Dr. Bash's 2005 report as support.  Dr. Bash's 
report incorporated the Veteran's reported symptoms.  The 
symptoms the Veteran reported to Dr. Bash did not clearly 
delineate between those associated with his low back and 
those associated with his genitourinary problems, as the 
appellant stated that he would take off from work due to back 
pain and urinary bleeding, and he calculated he had taken off 
103 days in 12 months due to his medical problems.  At the 
hearing, the Veteran noted that part of the reason he was 
unable to get a job for five years was, once a medical 
examination determined he had bladder cancer, as well as 
bowel and urinary incontinence, his opportunity for 
employment essentially went away.  See Board Transcript, p. 
6.

As held above, the Veteran is not service connected for the 
residuals of bladder cancer.  Hence, that pathology may not 
be considered in evaluating any entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  Thus, the Veteran's claim 
for the affected period must be based solely on his low back 
disorder and associated left lower extremity weakness.

While the Veteran may, and does, dispute the severity of his 
low back disorder and its current evaluation, the rating 
criteria fully describe the symptomatology and provide for 
rating it, to include for intervertebral disc syndrome-where 
applicable, including impact on employment.  See 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5235 - 5243.  Consequently, 
the Board is constrained to find the Veteran's low back 
disability picture is not exceptional when compared to other 
veterans who are subject to the schedular rating criteria for 
the same disability-neither in light of the evaluations 
available or its impact on his employment.

In the absence of exceptional factors, the Board finds no 
basis for submission for consideration of a temporary TDIU on 
under extraschedular criteria.  38 C.F.R. §§ 3.321(b)(1), 
4.16.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  


ORDER

Entitlement to service connection for bladder cancer 
residuals is denied.

Entitlement to service connection for bilateral upper 
extremity weakness, numbness, and pain, is denied.

Entitlement to service connection for right lower extremity 
weakness, numbness, and pain, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
due to service-connected disabilities is denied.


REMAND

As noted in the Introduction, the Board deems the Veteran's 
letter and Form 21-4148 received by the RO in late-October 
2005 to be a Notice of Disagreement with the September 2005 
rating decision determination that his low back disorder 
warranted a 20 percent rating, and his left lower extremity 
radiculopathy warranted an initial rating of 10 percent.

In such cases, the appellate process has commenced and the 
Veteran is entitled to a statement of the case on the issue.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, those 
issues must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall issue a statement of the 
case with regard to the issues of the 
evaluation of the lumbar post-operative 
laminectomy and the initial evaluation of 
the left lower extremity radiculopathy.  
If, and only if, the Veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issues should 
this claim be returned to the Board.  38 
U.S.C.A. § 7104.

The Veteran has the right to submit additional evidence and 
argument on the matter
or matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


